OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: November 30 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Form N-PX Proxy Voting Records Fund Name: Center Coast MLP Focus Fund Reporting Period: 07/01/2012-06/30/2013 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Desciption of Vote Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund cast its Vote? For, Against, Abstain Did the Fund vote With or Against Management? Magellen Midstream Partners, LP MMP 4/25/2013 Board of Directors Issuer Yes For With Magellen Midstream Partners, LP MMP 4/25/2013 Resolution to Approve Executive Compensation Issuer Yes For With Magellen Midstream Partners, LP MMP 4/25/2013 Ratification of Appointment of Independent Auditor Issuer Yes For With Crosstex Energy, LP XTEX 22765U102 5/9/2013 Long-Term Incentive Plan Issuer Yes For With Buckeye Partners, LP BPL 6/4/2013 Board of Directors Issuer Yes For With Buckeye Partners, LP BPL 6/4/2013 Long-Term Incentive Plan Issuer Yes For With Buckeye Partners, LP BPL 6/4/2013 Ratification of Appointment of Accountant Issuer Yes For With SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature.
